DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on March 5, 2021, have been fully considered but they are not persuasive. This Action is FINAL.

Applicant invented a base station switching (handover) method predicting a time duration of the handover based on the location and motion status of a mobile device. Independent claims 1, 11, and 20 are illustrative of the claimed invention.
Applicant’s arguments raise the following issues:
1)	That the Office failed to properly determine the scope and content of the applied references 
2)	Navda, however, does not describe "the mobile device maintains a first communication connection to the first base station and establishes a second communication connection to the second base station."
3)	Navda neither teaches nor suggests "initiating the switching from the first base station to the second base station when a specified threshold is reached after a predetermined period of time of the duration elapses,"	and
4)	Guo was not applied in a manner that attempted to make up for the above-identified deficiencies in Navda.
The prior art references applied in the rejection clearly disclose the subject matter as recited by at least the aforementioned independent claims. They disclose the basic elements of the claims subject matter; i.e., motion status, e.g., speed and current location (see Navda: paragraphs [0029], [0045] of the mobile device to be handed off; predicting a handover duration (see Navda: paragraph [0046]); determine predicted signal handoff threshold (see Navda: paragraphs [0042]-[0044]); and maintaining the mobile device connection with both first (source) and second (target) base stations (see Navda: paragraph [0004], which discloses "soft" handoffs, which is a make-before-break, known at the time of the invention). Guo, also in the same field of invention, e.g., mobile handover management method, apparatus and system in wireless ommunication network, discloses the motion status of a mobile device in relation to the handoff.
Therefore, regarding issue (1), in view of the discussion above, the Office did not fail to properly determine the scope and content of the applied references since both applied references relate to the same field of invention, e.g., mobile devices handover.
Regarding issue (2) Navda discloses "soft" handoffs, which is a make-before-break, known at the time of the invention.
Regarding issue (3) both predicts a handover time duration and thresholds, as discussed above and as cited in the rejection.
Regarding issue (4) Guo was cited as evidence of the utilization of motion status in the handover a communication device from a first (source) to a second (target) base station. 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir.1992). 
Therefore, since the prior art clearly shows that each of the structural elements of the claimed invention was known and all of the claimed functions to be performed were also known, it would only require ordinary skill in the art to perform any given function in the field of the claimed invention, even if it were not explicitly taught or suggested. 
As a result, the argued features are written such that they read upon the cited reference(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Navda et al., US 20120322497 A1, hereinafter “Navda,” in view of Guo, US 10149223 B2, hereinafter “Guo.”
Consider claim 1. Navda discloses:
a base station switching method based on a motion status of a mobile device (See paragraph [0018]: ... a method may be devised that provides for predicting signal handoffs by a mobile device... See paragraph [0045]: ...the predicted signal handoff may comprise a time prediction, identifying a time when the signal handoff may occur (e.g., based on a current location, travel speed and/or direction, etc...), the method comprising: 
obtaining a current location of a mobile device (See paragraph [0029]: ... In one embodiment, a location, direction, and speed of the mobile device may be determined in order to identify the predicted signal handoff, as discussed in more detail below. See paragraph [0040] and fig. 2 step 218: ... a current location of the mobile device can be received...); 
predicting, based on the current location and the motion status of the mobile device, a duration from a current moment to a moment when a base station that serves the mobile device completes a switching from a first base station to a second base station (See paragraph [0045]: ... the predicted signal handoff may comprise a location prediction, identifying a location the signal handoff may occur. As another example, the predicted signal handoff may comprise a time prediction, identifying a time when the signal handoff may occur (e.g., based on a current location, travel speed and/or direction, etc...), wherein the first base station currently serves the mobile device, and the second base station serves the mobile device after the first base station (See paragraph [0017]: ...a signal between the mobile device and a current base station providing the connection is handed off to a neighboring base station, which services the cell into which the user has just moved...); and 
after the mobile device maintains a first communication connection to the first base station and establishes a second communication connection to the second base station (See paragraphs [0012]: FIG. 5 is a component diagram illustrating an exemplary system for predicting when a signal handoff may occur between base stations for a mobile device... See paragraph [0057]: ...A signal strength receiving component 502 is configured to receive a first indication of signal strength between the mobile device 550 and a current base station 552. Further, the signal strength receiving component 502 is configured to receive a second indication of signal strength between the mobile device 550 and a neighboring base station 554), initiating the switching from the first base station to the second base station when a specified threshold is reached after a predetermined period of time of the duration elapses (See paragraph [0024]: ...In one embodiment, when the signal difference between the current base station and a neighboring base station meets a desired threshold, which is representative of a probable signal handoff, the predicted signal handoff may be indicated).
(See paragraph [0045]), he is silent regarding the motion status of the mobile device.
Guo, however, in related art, discloses determining the motion status of the mobile device (See column 2 lines 55-61: The motion estimation apparatus includes: a trajectory obtaining unit configured to obtain a motion trajectory of the mobile device in the wireless communication network; and an estimation unit configured to estimate the motion parameter of the mobile device according to a motion status of a projection point of the mobile device on the motion trajectory).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Guo’s teachings in relation to the claimed invention, thus providing a communication network for realizing rapid and effective cell handover of a mobile device that is moving, as discussed by Guo (See column 1 lines 37-41).
Consider claim 2. Navda in view of Guo teaches claim 1; and Guo further suggests setting the threshold based on an assumption that the mobile device has established the second communication connection to the second base station, and a required time from initiating the switching from the first base station to the second base station to completing the switching from the first base station to the second base station (See column 16 lines 13-15; column 17 lines 40-48).
Consider claim 3. Navda in view of Guo teaches claim 1; and Navda further suggests obtaining a switching boundary between the first base station and the second base station; and determining the duration based on a time required for the mobile 
Consider claim 4. Navda in view of Guo teaches claim 3; and Navda further suggests determining the switching boundary based on an intensity interface between a signal strength of the first base station and a signal strength of the second base station (See paragraphs [0028], [0038], [0046], [0059]).
Consider claim 5. Navda in view of Guo teaches claim 3; and Navda further suggests determining the switching boundary based on a section of an intersection point between a surface of signal coverage space of the first base station and a surface of signal coverage space of the second base station (See paragraphs [0028], [0038], [0046], [0059]).
Consider claim 6. Navda in view of Guo teaches claim 1; and Navda further suggests wherein the mobile device establishes the second communication connection to the second base station comprises: establishing the second communication connection when the mobile device enters signal coverage space of the second base station (see paragraphs [0037], [0049]).
Consider claim 7. Navda in view of Guo teaches claim 1; and Navda further suggests wherein initiating the switching from the first base station to the second base station comprises: indicating, to one or more of the first base station, the second base station, or the mobile device, that the base station that serves the mobile device is switched from the first base station to the second base station (See paragraphs [0054], [0055], [0061]).
claim 8. Navda in view of Guo teaches claim 1; and Navda further suggests determining the second base station based on the current location and a current direction of the mobile device (See paragraphs [0029], [0045]).
Consider claim 9. Navda in view of Guo teaches claim 1; and Navda further suggests determining the second base station based on the first base station that currently serves the mobile device and a current direction of the mobile device (See paragraphs [0029], [0045]).
Consider claim 10. Navda in view of Guo teaches claim 1; and Guo further suggests wherein the motion status comprises one or more of a direction, a speed, an acceleration, or an angular velocity (See column 1 lines 53-67 through column 2 lines 1-16).
Claim 11 claims the switching apparatus for performing the method of claim 1; therefore, similar rejection rationale applies.
Consider claim 12. Navda in view of Guo teaches claim 11; and Guo further suggests setting the threshold based on an assumption that the mobile device has established the second communication connection to the second base station, and a required time from initiating the switching from the first base station to the second base station to completing the switching from the first base station to the second base station (See column 16 lines 13-15; column 17 lines 40-48).
Consider claim 13. Navda in view of Guo teaches claim 11; and Navda further suggests determining a switching boundary between the first base station and the second base station and determining the duration based on a time required for the 
Consider claim 14. Navda in view of Guo teaches claim 13; and Navda further suggests determining the switching boundary based on an intensity interface between a signal strength of the first base station and a signal strength of the second base station (See paragraphs [0028], [0038], [0046], [0059]).
Consider claim 15. Navda in view of Guo teaches claim 13; and Navda further suggests determining the switching boundary based on a section of an intersection point between a surface of signal coverage space of the first base station and a surface of signal coverage space of the second base station (See paragraphs [0028], [0038], [0046], [0059]).
Consider claim 16. Navda in view of Guo teaches claim 11; and Guo further suggests after the mobile device maintains the first communication connection to the first base station and establishes the second communication connection to the second base station, when the specified threshold is reached after the predetermined period of time of the duration elapses, indicating, to one or more of the first base station, the second base station, or the mobile device, that the base station that serves the mobile device is switched from the first base station to the second base station (See column 16 lines 13-15; column 17 lines 40-48).
Consider claim 17. Navda in view of Guo teaches claim 11; and Navda further suggests determining the second base station based on the current location and a current direction of the mobile device (See paragraphs [0029], [0045]).
claim 18. Navda in view of Guo teaches claim 11; and Navda further suggests determining the second base station based on the first base station that currently serves the mobile device and a current direction of the mobile device (See paragraphs [0029], [0045]).
Consider claim 19. Navda in view of Guo teaches claim 11; and Guo further suggests wherein the motion status comprises one or more of a direction, a speed, an acceleration, or an angular velocity (See column 1 lines 53-67 through column 2 lines 1-16).
Claim 20 claims the a computer-readable medium operable in the switching apparatus of claim 11 to perform the method of claim 1; therefore, similar rejection rationale applies.
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., predicting hand over time of a mobile device in relation to its motion status.
US 7751829 B2		US 6052598 A
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
April 1, 2021